


110 HRES 1033 IH: Honoring Mr. Myron Cope for his 35 years of

U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1033
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2008
			Mr. Tim Murphy of
			 Pennsylvania (for himself, Mr.
			 Altmire, and Mr. Doyle)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Mr. Myron Cope for his 35 years of
		  service to southwest Pennsylvania and as the voice of the Pittsburgh
		  Steelers.
	
	
		Whereas Myron Cope is a native of Mt. Lebanon,
			 Pennsylvania;
		Whereas Myron Cope graduated from the University of
			 Pittsburgh in 1951 with a bachelor’s degree in Arts and Sciences and, upon
			 graduation, began his career as a sportswriter;
		Whereas Myron Cope was a color commentator for the
			 Pittsburgh Steelers radio broadcasts for 35 years and has set the National
			 Football League record for longest tenure for a broadcaster with a single
			 team;
		Whereas Myron Cope was the only American football
			 commentator to be inducted into the National Radio Hall of Fame, and he
			 received the Pete Rozelle Award for long time exceptional contributions to pro
			 football in television and radio;
		Whereas Myron Cope, in recognition of his commitment to
			 the Pittsburgh community and the cause of eliminating autism, was awarded the
			 American Institute for Public Service Jefferson’s award;
		Whereas Myron Cope invented the Terrible Towel in 1975
			 and, as the parent of an autistic son, had all proceeds donated to benefit
			 those suffering from autism and raised millions of dollars for charities
			 benefitting autism;
		Whereas Myron Cope raised $2,200,000 for the Allegheny
			 Valley School in Coraopolis, Pennsylvania, that directly benefits 900 people
			 suffering from mental and physical disabilities;
		Whereas Myron Cope started the Pittsburgh Vintage Gran
			 Prix and the Myron Cope/Foge Fazio Golf Tournament to benefit children with
			 autism; and
		Whereas Myron Cope was named a noted literary achiever at
			 Hearst Corporation’s 100th anniversary, was honored for writing one of Sports
			 Illustrated’s 50 greatest articles, and was awarded E.P. Dutton’s Prize for
			 “Best Magazine Sports Writing in the Nation”: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)honors Myron Cope for his 35 years of
			 service as the voice of the Pittsburgh Steelers;
			(2)commends Myron
			 Cope for the significant contributions he made to help those suffering from
			 autism;
			(3)recognizes the
			 positive impact Myron Cope had on the Pittsburgh community; and
			(4)extends its deepest
			 condolences to the family of Myron Cope.
			
